DETAILED ACTION
The following is an Examiner’s Amendment and Reasons for Allowance in response to application number 15/609,649 filed 3/24/2021 and communication with Applicant Representative Prateek Bhatnagar, Reg. No. 70,907 on 4/21/2021 (see attached Interview Summary). Claims 1-4, 7-23 and 26-30 are pending and are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant Representative Prateek Bhatnagar, Reg. No. 70,907 on 4/21/2021.

In the Claims
Claims 5-6 and 24-25 were previously cancelled.  Please amend claims 8, 10, 11, 18, 27, 29 and 30 of the application as follows:
1. (Previously presented) A method comprising: 
	at a device with one or more processors, non-transitory memory, an input device, and a display: 
	receiving, from an organizer, an invitation for a calendar event; 
	displaying, on the display, a calendar user interface including a graphical representation of the calendar event displayed at a first location of the calendar user interface corresponding to a time of the calendar event; 
	detecting, via the input device, a proposed new time input indicative of a proposed new time for the calendar event; and 
	in response to detecting the proposed new time input: 

		in response to moving the graphical representation of the calendar event from the first location to the second location corresponding to the proposed new time, displaying, on the display, a confirmation window that includes an affordance for sending a notification to the organizer in order to notify the organizer of the proposed new time; 
		detecting, via the input device, a user input selecting the affordance in the confirmation window; and 
		in response to detecting the user input selecting the affordance, sending a notification to the organizer including an indication of the proposed new time.  
2. (Previously presented) The method of claim 1, wherein: Amendment-2-Atty. Docket No.: 27753-50020US1App. No.: 15/609,649 
	detecting the proposed new time input includes detecting, via the input device, an input dragging the graphical representation to the second location of the calendar user interface corresponding to the proposed new time; and 
	the confirmation window is displayed in response to the input dragging the graphical representation of the calendar to the second location of the calendar user interface corresponding to the proposed new time.  
3. (Previously presented) The method of claim 1, further comprising: 
	displaying, on the display, a visual indication that the second location of the calendar user interface corresponds the proposed new time for the calendar event.  
4. (Original) The method of claim 3, further comprising: 
	receiving, from the organizer, an indication that the proposed new time is accepted; and 

5. (Canceled)  
6. (Canceled)  
7. (Previously presented) The method of claim 1, further comprising, in accordance with a determination that a show declined events setting is active and in response to detecting the proposed new time input, maintaining display of the graphical representation at the first location and displaying another graphical representation of the calendar event at the second location.  
8. (Previously presented) The method of claim 1, further comprising, in response to detecting the proposed new time input: 
	in accordance with a determination that the calendar event was accepted prior to detecting the proposed new time input, maintaining display of the graphical representation at the first location and displaying another graphical representation of the calendar event at the second location; and 
	in accordance with a determination that the calendar event was not accepted prior to detecting the proposed new time input, ceasing display of the graphical representation at the first location and displaying the graphical representation at the second location.  
9. (Previously presented) The method of claim 1, further comprising, prior to detecting the proposed new time input: 
	detecting, via the input device, an event interaction input interacting with the graphical representation; and 
	in response to detecting the event interaction input, displaying an event details user interface including an option to propose a new time for the calendar event.  
10. (Original) The method of claim 9, wherein the event details user interface further includes one or more indications of event details of the calendar event calendar event.  
11. (Original) The method of claim 9, wherein the event details user interface includes, in association with the option to propose a new time for the calendar event, suggested proposed new times based on an availability of one or more participants of the calendar event.  
12. (Original) The method of claim 1, wherein the event details user interface includes an option to send invitations for the calendar event to other users.  
13. (Original) The method of claim 1, wherein sending the notification to the organizer includes sending a proposed calendar event to a calendar application of the organizer for display as a graphical representation of a proposed calendar event in the calendar application of the organizer.  
14. (Original) The method of claim 1, wherein sending the notification to the organizer includes adding an automatically-generated note to the calendar event including an indication of the proposed new time for the calendar event.  
15. (Original) The method of claim 1, wherein sending the notification to the organizer includes sending an automatically-generated e-mail message to an e-mail address of the organizer including an indication of the proposed new time for the calendar event.  
16. (Previously presented) The method of claim 1, wherein the notification further includes an indication that an invitee that received, from the organizer, the invitation for the calendar event has declined the invitation for the calendar event.  
17. (Previously presented) The method of claim 1, wherein sending the notification to the organizer does not include sending the notification to other invitees that received, from the organizer, the invitation for the calendar event.  
18. (Previously presented) The method of claim 1, further comprising: 

	in response to receiving the update to the calendar event from the organizer: 
	ceasing to display the graphical representation at the second location; and 
	displaying, on the display, the graphical representation of the calendar event at a third location of the calendar user interface corresponding to the new time for the calendar event.  
19. (Previously presented) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display, and an input device, cause the electronic device to: 
	receive, from an organizer, an invitation for a calendar event; 
	display, on the display, a calendar user interface including a graphical representation of the calendar event displayed at a first location of the calendar user interface corresponding to a time of the calendar event; 
	detect, via the input device, a proposed new time input indicative of a proposed new time for the calendar event; and 
	in response to detecting the proposed new time input: 
	move the graphical representation of the calendar event from the first location to a second location of the calendar user interface corresponding to the proposed new time; 
	in response to moving the graphical representation of the calendar event from the first location to the second location corresponding to the proposed new time, display, on the display, a confirmation window that 
	detect, via the input device, a user input selecting the affordance in the confirmation window; and Amendment-5-Atty. Docket No.: 27753-50020US1App. No.: 15/609,649 
	in response to detecting the user input selecting the affordance, send a notification to the organizer including an indication of the proposed new time.  
20. (Previously presented) An electronic device comprising: 
	a display unit configured to display a user interface; 
	one or more input units configured to receive inputs; and 
	a processing unit coupled with the display unit and the one or more input units, the processing unit configured to: 
	receive, from an organizer, an invitation for a calendar event; 
	display, on the display unit, a calendar user interface including a graphical representation of the calendar event displayed at a first location of the calendar user interface corresponding to a time of the calendar event; 
	detect, via the one or more input units, a proposed new time input indicative of a proposed new time for the calendar event; and 
	in response to detecting the proposed new time input: 
	move the graphical representation of the calendar event from the first location to a second location of the calendar user interface corresponding to the proposed new time; 
	in response to moving the graphical representation of the calendar event from the first location to the second location corresponding to the proposed new time, display, on the display unit, a confirmation window that includes an affordance for sending 
	detect, via the one or more input devices, a user input selecting the affordance in the confirmation window; and 
	in response to detecting the user input selecting the affordance, send a notification to the organizer including an indication of the proposed new time.  
21. (Previously presented) The electronic device of claim 20, wherein: 
	the processing unit is configured to detect the proposed new time input by detecting, via the one or more input units, an input dragging the graphical representation to the second location of the calendar user interface corresponding to the proposed new time; and 
	Amendment-6-Atty. Docket No.: 27753-50020US1App. No.: 15/609,649the confirmation window is displayed in response to detecting the input dragging the graphical representation of the calendar to the second location of the calendar user interface corresponding to the proposed new time.  
22. (Previously presented) The electronic device of claim 20, wherein the processing unit is configured to display a visual indication that the second location of the calendar user interface corresponds to a proposed new time for the calendar event.  
23. (Original) The electronic device of claim 22, wherein the processing unit is further configured to: 
	receive, from the organizer, an indication that the proposed new time is accepted; and 
	in response to receiving the indication that the proposed new time is accepted, cease display of the visual indication.  
24. (Canceled)  
25. (Canceled)  

27. (Previously presented) The electronic device of claim 20, wherein the processing unit is further configured to, in response to detecting the proposed new time input: 
	in accordance with a determination that the calendar event was accepted prior to detecting the proposed new time input, maintain display of the graphical representation at the first location and display another graphical representation of the calendar event at the second location; and 
	in accordance with a determination that the calendar event was not accepted prior to detecting the proposed new time input, cease display of the graphical representation at the first location and display the graphical representation at the second location.  
28. (Previously presented) The electronic device of claim 20, wherein the processing unit is further configured to, prior to detecting the proposed new time input: 
	detect, via the one or more input units, an event interaction input interacting with the graphical representation; and 
	in response to detecting the event interaction input, display an event details user interface including an option to propose a new time for the calendar event.  
29. (Original) The electronic device of claim 28, wherein the event details user interface further includes one or more indications of event details of the calendar event including a title of the calendar event, the time of the calendar event, and a list of invitees of the calendar event.  
calendar event.


Reasons for Allowance
Claims 1-4, 7-23 and 26-30 were pending. Claims 1-4, 7-23 and 26-30 are now allowed. Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and EAST search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-4, 7-23 and 26-30. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed “calendar user interface” to include “in response to moving the graphical representation of the calendar event from the first location to the second location corresponding to the proposed new time, displaying, on the display, a confirmation window that includes an affordance for sending a notification to the organizer in order to notify the organizer of the proposed new time” (Claims 1, 19 and 20). In particular, the cited Lyle reference discusses a prompt in paragraph 56 and a pop up window in paragraph 57. However, this prompt and pop-up window is to confirm a scheduled event and is not in response to moving the graphical representation of the calendar event from the first location to the second location corresponding to the proposed new time. Further, in paragraphs 59 and 60, Lyle discusses emailing the invited attendees requesting a scheduled event be rescheduled for another date and time. However, this fails to teach sending a notification to the organizer in order to notify the organizer of the proposed new time. The remaining cited prior art and closest prior art and non-patent literature fails to disclose this feature of the independent claims.
With regards to 35 USC 101, claims 1-4, 7-23 and 26-30 are statutory under the 2019 Patent Subject Matter Eligibility Guidance. The claims are directed towards a machine, process and article of manufacture. The claims do not recite a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Gatzke et al, US Publication No. 2016/0379171 A1
Lyle et al, US Publication No. 2010/0217644 A1, system and method for event resolution. The method includes determining whether a post-Scheduled event or a pre-scheduled event conflicts with a scheduled event. The method further includes extracting details of the post-scheduled event or the pre-scheduled event and automatically populating a response with at least some of the extracted details. The method further includes sending the response with an accept indication when the post-Scheduled event or the pre-scheduled event does not conflict with the scheduled event, or sending the response with a cancel indication when the post-scheduled event or the pre-scheduled event conflicts with the scheduled event, or sending the response with a tentatively accept indication when the post-Scheduled event or the pre-scheduled event conflicts with the scheduled event.
Groves, US Patent No. 10,341,265 B2, instant messaging (IM) entities may be invited to an electronic calendar event using an instant message. Selecting the IM entities as invitees to the event may include dragging and dropping names of the IM entities from a buddy list of an IM application to an event from an electronic calendar application, or vice versa. A method of inviting an entity to a calendar event includes providing a calendar event from a calendar application and recognizing, by the calendar application, an IM entity as an invitee to the event.
Adler, US Publication No. 2015/0347981 A1, a calendar application that can suggest alternative times and locations for events based on scheduling conflicts of invitees of the events. Suggestions for alternative times can include new times for the originally proposed event, and the names of any invitees that cannot attend during one or more alternative times. The calendar application can group suggestion for alternative times based on the invitees that cannot attend at each alternative time. 
Jones, US Publication No. 2010/0076804 A1, calendar entries can be added indicating a proposed change to a calendar event to electronic calendars of all event attendees when the proposed change is pending approval. This puts the attendees on notice of a possible change in a time or place of the calendar 
Missig et al, US Publication No. 2011/0078622 A1, a multifunction device with a display and a touch-sensitive surface displays a multi-week view in a calendar application on the display and detects a first input by a user. In response to detecting the first input by the user, the device selects a first calendar entry in the multi-week view in the calendar application. While continuing to detect selection of the first calendar entry by the user, the device detects a first multifinger gesture on the touch-sensitive surface, and in response to detecting the first multifinger gesture on the touch-sensitive surface, the device expands display of a single week in the multi-week view; and maintains display of the first calendar entry on the display. In some embodiments, the device moves the first calendar entry to a date and time in the calendar application in accordance with a second input by the user.
Jon et al, US Publication No. 2015/0347983 A1, a method for automatically generating an appointment for an electronic calendar. The method receives input to create a new appointment for the calendar. The method analyzes several previous appointments stored for the first calendar. Based on the analysis, the method automatically proposes a new appointment that has at least one appointment characteristic shared with at least one past appointment stored for the calendar. In some embodiments, the method receives text input describing a characteristic of the new appointment, and searches through the previous appointments using the text input.
Lethif et al, US Patent No. 9,495,346 B1, a method of creating a multi participant session among a plurality of viewers of media content. The method comprises automatically identifying which media content is currently presented on a plurality of client terminals of a plurality of subscribers, receiving, from a first subscriber, a first selection indicative of a template of a multi participant session object and a second selection indicative of a group from the plurality of subscribers, creating a multi participant session object adapted for simultaneous presentation with the media content according to first and second selections and 
System for User Specified Rules and Calendar Integration to Control Automated Response to Social Networking Event Invitations, June 29th, 2011, a system and method to apply specified rules and calendar integration to control automated responses to social networking event invitations. For social network events to which the user is invited, the system measures the importance of the event using guidelines set by user. The event importance is used when handling incoming event invites so that an automated event response can be provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624